Citation Nr: 1325395	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-41 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He died in February 2008.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, a Travel Board hearing was held at the Newark RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.

Subsequent to the issuance of the September 2009 statement of the case, the appellant submitted additional statements in January 2011, for which a waiver of initial RO consideration was provided.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran died in February 2008 and the death certificate lists cardiac arrest as due to (or as a consequence of) hepatocellular cancer.

2.  At the time of the Veteran's death, service connection was in effect for prostate cancer due to exposure to Agent Orange, rated 100 percent disabling effective December 11, 2003; posttraumatic stress disorder (PTSD), rated 70 percent disabling, effective November 14, 2001; and erectile dysfunction as due to prostate cancer, rated as noncompensable. 

3.  The Veteran was not service-connected for cardiovascular disease or hepatocellular cancer (liver cancer) at the time of his death. 

4.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 1318 have not been met. 38 C.F.R. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran' s 
whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board finds that the criteria for an award of DIC benefits under 38 U.S.C.A. § 1318 have not been met.  Of note, the Veteran was service-connected for prostate cancer at 100 percent disabling from December 2003, and PTSD at 70 percent effective November 2001.  Thus, he had a 100 percent rating for approximately five years immediately before his death.  

As such, he was not rated 100 percent disabled for the 10-year period immediately preceding his death.  Further, service records do not reflect that the Veteran was a prisoner of war.  Moreover, as apparent from the effective dates of the Veteran's service-connected disabilities, the Veteran was not rated 100 percent disabled for the five years immediately following separation.  Accordingly, the Board finds that DIC under 38 U.S.C.A. § 1318 is not warranted. 

As the evidence fails to show that the Veteran was (i) continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met, and the appellant's appeal is, therefore, denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

While the Hupp provisions were not provided in the initial VCAA letter, the RO cured this defect and provided Hupp-compliant notice in June 2010.  Moreover, the appellant has demonstrated actual knowledge of the Veteran's service connection status, also curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In terms of DIC claims, VA needs to undertake "reasonable efforts" to provide assistance if requested under § 5103(a).  Daves v. Nicholson, 21 Vet. App. 46 (2007).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With respect to the § 1318 claim, all known and available records relevant to the issue have been obtained and are associated with the claims files.  

Moreover, there is no duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) because the provision is inapplicable to DIC claims.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  In addition, a medical opinion is not required under § 5103(a) because no reasonable possibility exists that such assistance would aid in substantiating the claim as it denied based on statutory interpretation.  38 U.S.C.A. § 5103(a)(2); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

With respect to the claim for cause of death, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Specifically, the appellant testified that there were outstanding private treatment records pertinent to the claim.  A review of the record reflects potentially outstanding VA clinical records as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey HCS, particularly treatment records from the Brick Outpatient Clinic for the period from December 2003 until the Veteran's death in February 2008.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

2.  After the appropriate release is signed, obtain all private treatment records from the Jersey Shore Medical Center, to specifically include treatment records from March 2003 and any other records for the period until the Veteran's death in February 2008.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  If the clinical records, either private or VA, reveal a diagnosis or treatment for ischemic heart disease (including myocardial infarction or coronary artery disease), direct the claims file for a medical opinion in order to address the Veteran's cause of death.

The claims folders, a copy of this remand, and access to all pertinent records on Virtual VA are to be made available for the examiner's review.  The reviewing medical professional should note in the opinion that the claims folder and the remand have been reviewed. 
The review is asked to answer the following questions:

a)  Whether the Veteran had underlying ischemic heart disease (including, but not limited to, myocardial infarction or coronary artery disease); and if so, whether it is at least as likely as not that ischemic heart disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death?

In so finding, the reviewer should specifically address each cause of death listed on the February 2008 death certificate, to include cardiac arrest as due to (or as a consequence of) hepatocellular cancer.

(b)  Whether it is at least as likely as not that there is a relationship between the service-connected prostate cancer, PTSD and/or erectile dysfunction and the cause of the Veteran's death.  Specifically, did the prostate cancer, PTSD and/or erectile dysfunction contribute to cause the Veteran's death; or did prostate cancer, PTSD and/or erectile dysfunction contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to produce death?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for any opinion offered.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record. 

If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


